Citation Nr: 0334736	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  00-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and a 
sleep disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On March 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request that the veteran provide as 
much detail as possible regarding the 
stressful events to which he was exposed 
during service.  

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of the alleged stressors 
identified by the veteran.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  

3.  After the above development has been 
accomplished, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorder(s).  
Psychological testing, along with any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology findings, and diagnoses 
should be described, in detail.  The 
examiner should note the stressors 
verified by USASCRUR and offer an opinion 
as to whether the veteran has an acquired 
psychiatric disorder, including PTSD, 
that is related to his period of active 
military service.  If a diagnosis of PTSD 
is appropriate, the examiner should 
specify the stressor(s) in service 
sufficient to produce PTSD, the evidence 
relied upon to verify the stressor(s), 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied, and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors sufficient to produce PTSD.  
The diagnosis should be in accordance 
with DSM-IV(tm).  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should reflect 
that such a review was made.  The 
examiner should reconcile any conclusions 
with the veteran's medical records, 
specifically the service medical records, 
including the separation examination 
report and the VA medical records dated 
from 1999 to 2002.  A complete rationale 
for all opinions should be provided.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by a 
physician to determine the etiology of 
the veteran's sleep apnea.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's sleep apnea is related to his 
period of active military service.   The 
physician should reconcile any 
conclusions with the veteran's medical 
records, and should provide a complete 
rationale for all opinions, along with 
identification of the specific medical 
evidence that demonstrates a connection 
between service and the current sleep 
disorder.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



